Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





CLAIM OBJECTION
5. 	Claims 4 & 11 &18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

35 USC § 112(F) (Claim Interpretations)
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

         As per claim 8, this claim limitations “means for sending” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term coupled with functional language respectively without reciting sufficient structure to achieve the function.   
          Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112(f), claim 8 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
          A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: specification discloses a transceiver- means for sending para. 298 & 300.  
          If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
          If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
         For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejection- 35 USC § 101 
7.                  Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim set forth a “computer readable medium”.  However, the specification as originally filed does not explicitly define the computer readable medium.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Claim Rejection- 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5-8, 10, 12-15, 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Pub No. 2013/0301567) and further in view of Kim (Pub No. 2014/0254515). 
Regarding claim 1, Jeong discloses a method of wireless communication for a base station, the method comprising: sending a beam modification command that indicates a set of transmit beam indexes corresponding to a set of transmit beams associated with the base station (Fig. 2-3: receiving a beam modification command with set of Tx beams with beam ID) & (Para. 48 & Para. 35) & (Fig. 5: S530: Align BS Rx beam and S540: Transmit information about Best MS Tx beam ID and best BS Rx beam ID) (Note: beam modification command[Wingdings font/0xE0] best beam selectin information), each transmit beam index of the set of transmit beam indexes indicating at least a transmit direction for transmitting a transmit beam by the base station (Para. 36-37: beam ID having best beam directions and best beam intensity) (Note: beam index[Wingdings font/0xE0]Beam ID); and sending, in association with the beam modification command, a reference signal using at least one transmit beam of the set of transmit beams (Fig. 5: S550: Transmit beam configuration message & S560: Receive configuration message). 
Jeong is silent regarding a first portion of the reference signal is received in a first set of symbols and a second portion of the reference signal is received in a second set of symbols.  
In a similar field of endeavor, Kim discloses a first portion of the reference signal is received in a first set of symbols and a second portion of the reference signal is received in a second set of symbols (Fig. 7 & 8: Reference signals can have a first set of symbols and a second set of symbols).  
At the time of filling, it would have been obvious to use multiple different set of symbols to transmit the reference signals in a wireless communication system in order to determining the best communication beam between base station and a mobile device for improved efficiency of communication. 
Regarding claim 8 & 15 & 22, Claims 15 & 22 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 3 & 10 & 17, Jeong discloses the beam modification command indicates a first set of symbol indexes corresponding to the first set of symbols and a second set of symbol indexes corresponding to the second set of symbols (Fig. 2-3: 1st and 2nd beam index & Fig. 4B: Symbol on the beam index-ID).
Regarding claim 5 & 12 & 19, Jeong discloses determining the set of transmit beams to be used for transmitting the reference signal (Fig. 2: Best received beam identify based on the transmit beam ID).
Regarding claim 6 & 13 & 20, Jeong discloses wherein the beam modification command is included in a downlink control indicator (DCI) message (Fig. 3: Fig. 3: Best beam command message from Base station to UE).  
Regarding claim 7 & 14 & 21, Jeong discloses the reference signal comprises a demodulation reference signal (DM- RS) (Para. 64: Demodulation signal).

Claims 2, 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Pub No. 2013/0301567), in view of Kim (Pub No. 2014/0254515) and further in view of Josiam (Pub No. 20150009951).
Regarding claim 2 & 9 & 16, Note the rejection set forth above, Jeong is silent regarding the sending the reference signal using the at least one receive beam comprises: receiving the first portion of the reference signal in the first set of symbols using a first receive beam of the at least one receive beam; and sending the second portion of the reference signal in the second set of symbols using a second receive beam of the at least one receive beam.  
Josiam teaches the sending the reference signal using the at least one receive beam comprises: receiving the first portion of the reference signal in the first set of symbols using a first receive beam of the at least one receive beam (Para. 83) & (Fig. 13 & 16); and sending the second portion of the reference signal in the second set of symbols using a second receive beam of the at least one receive beam (Para. 83: ... FIG. 13… The first sounding channel 1305, 1310 scheduled in a sounding slot with a decimation index D1 can enable a scanning of multiple transmitreceive beam pairs . ... The measurements from the first sounding channel 1305, 1310 can be used in determining the sounding bandwidth, as well as the beam-pairs on which the UL-SRS is to be transmitted in the second sounding channel 1315, 1320. … configured on a preconfigured SRS channel in a UL data slot, which can enable CQI and other measurements using SRS with a decimation index D2 over a bandwidth that is also configurable) & (Fig.13 & 16) & (Para. 85-87).
At the time of filling, it would have been obvious to use multiple beam refinement reference signal in a wireless communication system to effectively control and assign beam to produce higher quality communication channel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648